J-S60019-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                  :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
 ROSHA CHARLES WILLIAMS                        :
                                               :
                       Appellant               :    No. 45 WDA 2017

                    Appeal from the PCRA Order December 6, 2016
                     In the Court of Common Pleas of Erie County
                              Criminal Division at No(s):
                               CP-25-CR-0000749-2014


BEFORE:       OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                               FILED NOVEMBER 30, 2017

       Appellant Rosha Charles Williams appeals from the December 6, 2016

Order entered by the Court of Common Pleas of Erie County denying without

a hearing his Petition filed pursuant to the Post Conviction Relief Act, 42

Pa.C.S. §§ 42 Pa.C.S. §§ 9541-9546. We affirm.

       On May 4, 2016, Appellant entered an open guilty plea to possession

of an offensive weapon. The court sentenced Appellant on July 15, 2016, to

a term of 11½ to 23 months’ incarceration, followed by 2 years’ probation.

The court credited Appellant with 690 days and he was paroled the day of

sentencing. Counsel was granted leave to withdraw by Order dated August

4, 2016.      Appellant did not file an appeal pro se. Instead, on August 16,

2016, he filed the instant PCRA petition.             The PCRA court appointed an

attorney, who filed a supplemental Petition on October 21, 2016, alleging


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S60019-17



that the trial court had improperly calculated Appellant’s prior record score

and his trial counsel had provided ineffective assistance for failing to file an

appeal on this basis.     On November 9, 2016, the court filed a Notice of

Intent to Dismiss the Petition pursuant to Pa.R.Crim.P. 907. On December

6, 2016, the PCRA court dismissed the Petition. Appellant timely appealed

and filed a Pa.R.A.P. 1925(b) statement.

      Appellant raises the following question for our review:

      Whether the PCRA Court committed legal error and abused its
      discretion in dismissing the Defendant’s Motion for Post
      Conviction Collateral Relief in that trial counsel was ineffective
      for failure to present the claim that the Defendant’s prior record
      score was incorrectly calculated, which should have taken the
      form of an appellate challenge to the discretionary aspects of
      sentencing as the use of an incorrect prior record score
      comprising a substantial question for purposes of appellate
      review?

Appellant’s Brief at 2.

      We review the denial of PCRA relief to determine if the PCRA court's

findings   are   supported   by   the   record   and    without   legal    error.

Commonwealth v. Edmiston, 65 A.3d 339, 345 (Pa. 2013). We limit our

scope of review to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the prevailing party at the PCRA court

level. Commonwealth v. Koehler, 36 A.3d 121, 131 (Pa. 2012). However,

this Court is unable to review a claim that is inadequately developed. See

Commonwealth v. Clayton, 816 A.2d 217, 221 (Pa. 2002) (OAJC) (“[I]t is

a well-settled principle of appellate jurisprudence that undeveloped claims


                                     -2-
J-S60019-17


are   waived     and    unreviewable    on   appeal.”   (citation     omitted));

Commonwealth v. Williams, 732 A.2d 1167, 1175 (Pa. 1999) (recognizing

“unavailability of relief based upon undeveloped claims for which insufficient

arguments are presented on appeal”); Pa.R.A.P. 2119 (setting forth briefing

requirements).

      Appellant utterly fails to develop his ineffectiveness claim.    In his 2-

paragraph argument section, the sum and substance of his argument is the

following:

      The employment of an incorrectly calculated prior record score
      does not implicate the legality of sentence so as to that provision
      of the PCRA statute. However, if a prior record score was
      employed a claim is constituted relating to ineffective assistance
      of counsel for failure of counsel to present that claim in the form
      of an appellate challenge to the discretionary aspects of
      sentencing as the use of an incorrect prior record score would
      state a substantial question for purposes of appellate review.

Appellant’s Brief at 3-4.

      Appellant has made no effort to provide citation to the record or to

legal authority to develop and support his ineffectiveness claim, as required

by our rules of appellate procedure. Rather, he recites his criminal record

going back to 1995, and concludes that his prior record score was 2 not 4.

This bare and conclusory recitation does not provide a basis from which we

can provide meaningful appellate review. These substantial defects render

Appellant’s claim waived.

      Order affirmed.

      President Judge Emeritus Stevens joins the memorandum.

                                       -3-
J-S60019-17


     Judge Olson concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2017




                                   -4-